EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


IN THE SPECIFICATION:
Please amend the title of the invention (pursuant to the Manual of Patent Examining Procedure (MPEP) § 606.01, wherein it states that "[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner's amendment."), as follows:

FRAME STRUCTURE FOR A FORMWORK PANEL 


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Fig. 1 each of the two reference characters ‘26’ will be changed to --24--. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the reference characters have not been presented in accordance with the provision(s) of 37 CFR § 1.84(p)(3). The corrected drawings are required in reply to this Notice of Allowance in order to avoid abandonment of the application.
1)	The drawings are objected to under 37 CFR § 1.84(l) and 37 CFR § 1.84(u)(2) because view numbers are not of sufficient clarity. As per 37 CFR § 1.84(l):
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.

As per 37 CFR § 1.84(u)(2):
 Numbers and letters identifying the views must be simple and clear

2)	The drawings are objected to under 37 CFR § 1.84(l) and 37 CFR § 1.84(p)(1) and 37 CFR § 1.84(q) because the reference characters and lead lines are not of sufficient clarity. As per 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible

As per 37 CFR § 1.84(q):
 Lead lines must be executed in the same way as lines in the drawing. See paragraph (l) of this section.

Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the present Notice of Allowability to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the In order to avoid abandonment of the application, applicant must present corrected drawing sheets in accordance with 37 CFR § 1.84.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






                                                                      /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631                                                                                                                                  

































MS
June 10, 2021